



 
Severance Agreement
This SEVERANCE AGREEMENT (the “Agreement”) is entered into April 14, 2020 (the
“Effective Date”), by and between Cavco Industries, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and Simone
Reynolds (“Executive”) (the Company and Executive are sometimes collectively
referred to herein as the “Parties” and individually as a “Party”), all with
reference to the following:
WHEREAS, the Company desires to employ Executive, and Executive is willing and
able to accept such employment; and
WHEREAS, the Parties desire to set forth the terms and conditions regarding
Executive’s termination of employment and the payment of any benefits associated
therewith.
NOW, THEREFORE, in consideration of the promises and the mutual covenants in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:
1.Defined Terms. Capitalized terms not otherwise defined shall have the meanings
set forth in Exhibit A.
2.Termination of Employment. This Agreement and Executive’s employment shall
terminate (i) at any time upon mutual written agreement of the Parties; (ii) by
the Company, immediately and without prior notice, for Cause as provided in
Section 2(a); (iii) by the Company for any reason not otherwise covered by
clauses (i) or (ii) herein as provided in Section 2(b); or (iv) by Executive for
any reason with advance written notice as provided in Section 2(e). There is no
promised or contracted term of employment and either party may terminate the
employment relationship at any time, subject to the following:
(a)Termination for Cause; Voluntary Termination. At any time during the
Executive’s employment, (i) the Company may immediately terminate Executive’s
employment for Cause, and (ii) Executive may terminate his or her employment
“voluntarily.” Upon the termination of Executive’s employment by the Company for
Cause or by Executive’s voluntary termination, Executive shall be entitled to
receive the Accrued Obligations. All other benefits, if any, due to Executive
following Executive’s termination of employment pursuant to this Section 2(a)
shall be determined in accordance with the plans, policies, and practices of the
Company as then in effect; provided, that Executive shall not be entitled to any
severance payments or benefits under this Agreement or any other agreement or
severance plan, policy, or program of the Company (excluding any group health
benefit plans). Executive shall not earn or accrue any additional compensation
or other benefits under this Agreement following the Termination Date.
(b)Termination Without Cause by the Company. At any time, the Company may
terminate Executive’s employment without Cause. Upon the termination of
Executive’s employment pursuant to this Section 2(b), Executive shall receive
the Accrued Obligations. In addition, and contingent on Executive’s timely
execution and non-revocation of the release agreement detailed in Section 2(d)
herein, Executive shall be entitled to the following severance benefits:
(i)Cash Severance. A cash severance payment (“Severance Payment”) equal to the
sum of: (A) one (1) year of Executive’s base salary in effect as of the
Executive’s Termination Date and (B) Executive’s annual target bonus amount as
of the year of termination, subject to and in accordance with the terms of the
Company’s Executive Leadership Team STI program. The Severance Payment shall be
made during the sixty (60) day period following Executive’s Termination Date.





--------------------------------------------------------------------------------





(ii)Bonus Payment. A pro-rated bonus payment, for the period of time Executive
was actually employed and worked during the fiscal year, equal to Executive’s
annual target bonus amount as of the year of termination, subject to and in
accordance with the terms of the Company’s Executive Leadership Team STI
program.  Payment of this pro-rated bonus will be made to Executive at the same
time payment would have been paid had the Executive’s employment not been
terminated.
(iii)If Executive timely and properly elects continuation health care coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the COBRA premium required for Executive and
Executive’s dependents (if any) under the Company’s group medical and dental
plans for a period of up to twelve (12) months following the Termination Date
(or until such earlier time as Executive obtains other health care coverage
and/or ceases to be eligible for COBRA coverage) (the “COBRA Premium”).
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premium without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay Executive, on the
first day of each calendar month, a cash payment equal to the gross amount of
the applicable COBRA Premiums, including any taxed amounts. No payments will be
made after the first anniversary of the Executive’s Termination Date.
(c)Termination Due to Change in Control. When there is a Change in Control and
Executive’s employment is terminated by the Company without Cause as a direct
result of the Change in Control during the period between six months prior to or
within twelve (12) months after a Change in Control, then Executive shall
receive the Accrued Obligations and, additionally, contingent on Executive’s
timely execution of the release agreement detailed in Section 2(d) herein,
Executive will be entitled to the following Change in Control severance benefits
in lieu of (and not in addition to) the amounts otherwise payable to Executive
under Section 2(b):
(i)Cash Severance. A cash severance payment (“Severance Payment”) equal to the
sum of: (A) one (1) year of Executive’s base salary in effect as of the
Executive’s Termination Date and (B) Executive’s annual target bonus amount as
of the year of termination, subject to and in accordance with the terms of the
Company’s Executive Leadership Team STI program. The Severance Payment shall be
made during the sixty (60) day period following Executive’s Termination Date.
(ii)    Bonus Payment. A pro-rated bonus payment, for the period of time
Executive was actually employed and worked during the fiscal year, equal to
Executive’s annual target bonus amount as of the year of termination, subject to
and in accordance with the terms of the Company’s Executive Ledership Team STI
program.  Payment of this pro-rated bonus will be made to Executive at the same
time payment would have been paid had the Executive’s employment not been
terminated.(iii)    Any Awards awarded to Executive that remain outstanding as
of the date of termination shall immediately vest in full, if not previously
vested, and shall remain exercisable as provided in the Stock Incentive Plan,
provided that any Award subject to performance goals shall vest at the target
levels of performance (regardless of the otherwise applicable vesting or
exercise schedules or performance goals provided for under the applicable Award
Agreement).
(iii)     Any Awards awarded to Executive that remain outstanding as of the date
of termination shall immediately vest in full, if not previously vested, and
shall remain exercisable as provided in the Stock Incentive Plan, provided that
any Award subject to performance goals shall vest at the target levels of
performance (regardless of the otherwise applicable vesting or exercise
schedules or performance goals provided for under the applicable Award
Agreement).





--------------------------------------------------------------------------------





(iv)    If Executive timely and properly elects continuation health care
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the COBRA premium required for Executive and
Executive’s dependents (if any) under the Company’s group medical and dental
plans for a period of up to twelve (12) months following the Executive’s
termination of employment (or until such earlier time as Executive obtains other
health care coverage and/or ceases to be eligible for COBRA coverage) (the
“COBRA Premium”). Notwithstanding the foregoing, if the Company determines, in
its sole discretion, that it cannot pay the COBRA Premium without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company instead shall pay Executive, on the
first day of each calendar month, a cash payment equal to the gross amount of
the applicable COBRA Premiums, including any taxed amounts. No such payments
will be made after the first anniversary of the Executive’s Termination Date.
(d)Release Agreement. Payment and/or provision of any severance benefits
pursuant to Sections 2(b) or 2(c) of this Agreement is contingent on Executive’s
execution, delivery, and non-revocation of an effective release of claims
against the Company and certain related persons and entities in substantially
the form attached hereto as Exhibit B (the “Release”), The Release must be
executed (and not revoked) by Executive within the time specified in the Release
(the “Release Period”).
(e)Notice of Termination. Any purported termination of Executive’s employment by
the Company or by Executive shall be communicated by written notice of
termination to the other Party in accordance with this Section 2. Such notice
shall indicate the specific termination provision in this Agreement relied upon
and shall, to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
3.Miscellaneous.
(a)Executive’s Representations. Executive hereby represents and warrants to the
Company that Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement, and is signing the Agreement
voluntarily and with full knowledge of its significance.
(b)Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification, or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
(c)Successors and Assigns. This Agreement shall be binding upon, enforceable by,
and insure to the benefit of the Company, and its personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legaltees, but neither this Agreement, not any rights, payments or
obligations arising hereunder may be assigned, pledged, transferred, or
hypothecated by Executive.
(d)Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or to such
other address as either Party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt; provided, however, that (i) notices sent by personal delivery
or overnight courier shall be deemed given when delivered; and (ii) notices sent
by registered mail shall be deemed given two (2) days after the date of deposit
in the mail.





--------------------------------------------------------------------------------





If to Executive, to such address as shall most currently appear on the records
of the Company.
If to the Company, to:
Cavco Industries, Inc.
1001 North Central Avenue, Suite 800
Phoenix, AZ 85004
Attention: President & CEO
(e)Governing Law and Consent to Jurisdiction. This Agreement will be governed by
and construed in accordance with the laws of the State of Arizona, without
giving effect to any choice of law or conflicting provision or rule (whether of
the State of Arizona or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Arizona to be applied. In furtherance of
the foregoing, the law of the State of Arizona will control the interpretation
and construction of this Agreement. Any action to enforce this Agreement must be
brought in, and the Parties hereby consent to jurisdiction in, Maricopa County,
Phoenix, Arizona. Each Party hereby waives the rights to claim that any such
court is an inconvenient forum for the resolution of any such action.
(f)Compliance with Section 409A. This Agreement and its payments and benefits
are intended to comply with (or be exempt from) the requirements of Code Section
409A and will be interpreted and administered in accordance with such intention.
In the event this Agreement or any benefit paid to Executive hereunder is deemed
to be subject to Code Section 409A, Executive consents to the Company adopting
such conforming amendments or taking such actions as the Company deems
necessary, in its discretion (and without an obligation to do so), to comply
with Code Section 409A and avoid the imposition of taxes under Code
Section 409A. While it is intended that all payments and benefits provided under
this Agreement to Executive will be exempt from or comply with Code Section
409A, the Company makes no representation or covenant to ensure that the
payments under this Agreement are exempt from or compliant with Code Section
409A. The Company will have no liability to Executive or any other person if any
amounts paid or payable are subject to the additional tax and/or penalties
and/or interest under Code Section 409A.
(i)Notwithstanding anything herein to the contrary, if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A, and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment that are considered a “deferral of compensation”
within the meaning of Section 409A is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the portion of such payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) to the extent necessary to comply with Section 409A until
the first business day to occur following the date that is six (6) months
following the Termination Date (or the earliest date otherwise permitted under
Section 409A).  In the event that payments under this Agreement are deferred
pursuant to this subclause (i) in order to prevent any accelerated tax or
additional tax under Section 409A, then such payments shall be paid at the time
specified under this subclause (i) without any interest thereon.
(ii)Each payment made under this Agreement shall be considered to be a separate
payment and not one of a series of payments for purposes of Section 409A.
(g)Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
(h)Advice of Counsel and Construction. Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.





--------------------------------------------------------------------------------





(i)Entire Agreement. This Agreement constitutes the entire agreement between the
Parties as of the Effective Date and supersedes all previous agreements and
understandings between the Parties with respect to the subject matter hereof.
(j)Withholding Taxes. The Company shall be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.
(k)Section Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(l)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
The Parties have executed this Agreement as of the date first above written.
Company
Cavco Industries, Inc.
By:    /s/ William C. Boor            
Name: William C. Boor
Title: President & Chief Executive Officer


Executive
/s/ Simone Reynolds            
Simone Reynolds






    

















--------------------------------------------------------------------------------





EXHIBIT A
DEFINED TERMS
1.“Accrued Obligations” shall mean, at any point in time and except as expressly
provided herein, any amounts to which the Executive is entitled to payment but
have not yet been paid to Executive including, but not limited to, each of the
following (but only to the extent such amounts are vested, earned or accrued at
the time of payment): Executive’s base salary (calculated as of the time of
termination), accrued but unused vacation or paid time off, and any other
payments, business expenses, retention bonuses, entitlements or benefits vested,
earned or accrued but unpaid under applicable benefit and compensation plans,
programs, and other arrangements with the Company and/or any of its
subsidiaries.
2.“Act” shall mean the Securities and Exchange Act of 1934, as amended.
3.“Award” shall mean a Cash Award, Option, Restricted Stock Award, or Stock Unit
Award as defined in the Stock Incentive Plan.
4.“Board” shall mean the Company’s board of directors.
5.“Cause” shall mean the occurrence of one or more of the following: (i)
Executive’s malfeasance, or gross misconduct, or dishonesty that materially
harms the Company or its stockholders; (ii) Executive’s conviction of a felony
that is materially detrimental to the Company or its stockholders; (iii)
Executive’s conviction of, or entry of a plea nolo contendere to a felony that
materially damages the Company’s financial condition or reputation or to a crime
involving fraud; (iv) Executive’s material violation of the Company’s Code of
Ethics, including breach of duty of loyalty in connection with the Company’s
business; (v) Executive’s failure to perform duties under this Agreement, after
written/email notice to Executive of such failure by the Board and an
opportunity to cure of at least thirty (30) days; (vi) Executive’s failure to
reasonably cooperate with, or Executive’s impedance or interference with, an
investigation authorized by the Board after written/email notice to the
Executive of such failure/impedence/interference by the Board and an opportunity
to cure of at least thirty (30) days; (vii) Executive’s failure to follow a
legal and proper Board directive, after notice by the Board and a thirty (30)
day opportunity to cure; or (viii) Executive’s misconduct or gross negligence
pursuant to the Sarbanes-Oxley Act, if and to the extent such conduct triggers a
material restatement of the Company’s financial results.
6.“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Act, whether or not the Company is then subject to
such reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:
(a)a third person, including a “Group” as defined in Section 13(d)(3) of the
Act, becomes the beneficial owner of Shares having fifty (50) percent or more of
the total number of votes that may be cast for the election of Directors; or
(b)as a result of, or in connection with, a contested election for Directors,
persons who were Directors immediately before such election shall cease to
constitute a majority of the Board.
(c)The Company transfers all or substantially all of its assets to another
person or entity.
7.“Code” shall mean the Internal Revenue Code of 1986, as amended.
8.“Director” shall mean an individual who is a member of the Board.
9. “Section 409A” shall mean Code section 409A together with regulatory guidance
promulgated thereunder, as amended from time to time.





--------------------------------------------------------------------------------





10.“Share” shall mean a share of Cavco Industries common stock, par value $.01,
and any share or shares of capital stock or other securities of Cavco Industries
hereafter issued or issuable upon, in respect of or in substitution or in
exchange for each present share. Such shares may be unissued or reacquired
shares, as the Board, in its sole and absolute discretion, shall from time to
time determine.
11.“Stock Incentive Plan” shall mean the Company 2005 Stock Incentive Plan as
amended and approved by Company stockholders.
12.“Termination Date” shall mean the last date on which Executive is carried on
the Company’s payroll as an employee.







--------------------------------------------------------------------------------





EXHIBIT B
FORM OF RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made and entered into by Simone Reynolds
(“Employee”) and Cavco Industries, Inc. (the “Company”) on the date set forth
below.
WHEREAS, Employee and the Company entered into a Severance Agreement dated
February 4, 2020 (“Severance Agreement”); and
WHEREAS, pursuant to the terms of the Severance Agreement, Employee agreed to
execute and deliver Company a written waiver and general release agreement as a
condition precedent to Employee’s right to receive certain amounts under the
Severance Agreement;
NOW, THEREFORE, in consideration of the promises and payments set forth in the
Severance Agreement, to which Employee is not otherwise entitled, Employee
agrees as follows:
1.    Meaning of “Released Parties”: The term “Released Parties”, as used
throughout this Agreement, includes the Company and all of its past and present
shareholders, parents, subsidiaries, and affiliates, joint venturers, and other
current or former related entities thereof, and all of the pastand present
officers, directors, employees, agents, insurers, legal counsel, and successors
and assigns of said entities.
2.    Employee’s Release of Claims: In consideration for the severance payments
and benefits provided for in the Severance Agreement and subject to Paragraph 4
of this Agreement, Employee, on behalf of himself/herself, his or her spouse (if
any), representatives, agents, heirs, trusts and assigns, hereby unconditionally
and irrevocably releases Released Parties to the maximum extent permitted by
law, from any and all claims, debts, obligations, demands, judgments, or causes
of action of any kind whatsoever, whether known or unknown that Employee has or
may have had prior to the date of Employee’s execution of this Agreement for any
action or omission by Released Parties and/or due to any matter whatsoever
relating to Employee’s employment or cessation of employment with the Company.
Without limiting in any way the foregoing general release, this release
specifically includes the following:
(a)All claims and causes of action arising under the following laws, as amended:
Section 1981 of the Civil Rights Act of 1866; Title VII of the Civil Rights Act;
the Americans with Disabilities Act; the Federal Family and Medical Leave Act;
the Worker Adjustment and Retraining Notification Act; the National Labor
Relations Act; the Labor Management Relations Act; the Fair Credit Reporting
Act; the Employee Retirement Income Security Act of 1974; the Genetic
Information Nondiscrimination Act of 2008; the Health Insurance Portability and
Accountability Act; the Occupational and Safety Health Act; the Equal Pay Act;
Executive Orders 11246 and 11141; the Consolidated Omnibus Budget Reconciliation
Act of 1986; the Rehabilitation Act of 1973; the Electronic Communications
Privacy Act of 1986 (including the Stored Communications Act); the Arizona Wage
Statute, A.R.S. § 23-350, et seq.; the Arizona Civil Rights Act; the Arizona
Employment Protection Act; the Arizona wage statutes; the Arizona Medical
Marijuana Law; and the Arizona Constitution; and
(b)All claims and causes of action arising under any other federal, state or
local law, regulation or ordinance, including for employment discrimination on
any basis, hostile working environment, retaliation, wrongful discharge,
retaliatory discharge, constructive discharge, unsafe working conditions, breach
of express or implied contract, breach of collective bargaining agreement,
breach of implied covenant of good faith and fair dealing, fraud, detrimental
reliance, promissory estoppel, defamation, negligence, negligent or intentional
misrepresentation, invasion of privacy, defamation, libel, slander, battery,
failure to pay wages, bonuses, commissions, attorneys’ fees, interference with
economic gain or contractual relations, and intentional and negligent infliction
of emotional distress or “outrage”; and





--------------------------------------------------------------------------------





(c)All claims and causes of action by Employee that Released Parties have acted
unlawfully or improperly in any manner whatsoever.
Nothing in this Release shall be interpreted to release any claims to Employee’s
post-employment benefits provided under the Severance Agreement, claims which
may not be released as matter of law, or claims which arise under the terms of
this Agreement or after the date on which Employee signs this Agreement, or to
release Employee’s right, if any, to any vested benefits under any retirement
plan or stock subscription agreements. Employee acknowledges that this Agreement
constitutes a full settlement, accord, and satisfaction of all claims covered by
this Release.
3.    Age Discrimination in Employment Act; Older Workers Benefit Protection Act
of 1990: In addition to the general release in Paragraph 2 of this Agreement,
Employee is waiving and releasing any and all claims against Released Parties
under the Age Discrimination and Employment Act (“ADEA”) that arose at any time
during Employee’s employment with the Company, up to and including his last day
of employment. This Agreement is subject to the terms of the Older Workers
Benefit Protection Act of 1990 (“OWBPA”). The OWBPA provides that an individual
cannot waive a right or claim under the ADEA unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, the Employee acknowledges and
agrees that Employee has been provided a copy of this Agreement, has signed this
Agreement voluntarily, and with full knowledge of its consequences. In addition,
Employee hereby acknowledges and agrees as follows:
(a)This Agreement has been written in a manner that is calculated to be
understood, and is understood, by Employee;
(b)The release provisions of this Agreement apply to any rights Employee may
have under the ADEA up to the date Employee signs this Agreement;
(c)The release provisions of this Agreement do not apply to any rights or claims
Employee may have under the ADEA that arise after the date Employee signs this
Agreement;
(d)Employee has been advised that Employee should consult with an attorney prior
to signing this Agreement;
(e)Employee has been provided a period of twenty-one (21) calendar days (the
“Review Period”) from Employee’s last day of employment with the Company to
consider this Agreement. Employee may, but is not required to, accept and sign
this Agreement before the expiration of the Review Period, but no earlier than
Employee’s last day of employment with the Company. If Employee signs and
returns this Agreement before the expiration of the Review Period, Employee
agrees that Employee is knowingly and expressly waiving the time-period;
(f)For a period of seven (7) calendar days following her signing of this
Agreement, Employee may revoke this Agreement by providing written notice of any
such revocation to the Company’s General Counsel, on or before the seventh day
after Employee signs the Agreement. This Agreement shall become “effective” on
the eighth calendar day after Employee signs it if it has not been revoked
during the seven (7) day revocation period (the “Effective Date”);
(g)Employee shall not be entitled to receive any severance benefits unless this
Agreement is timely executed and returned to the Company on or by the end of the
Review Period and there is no revocation during the revocation period described
in Section 3(f) (“Revocation Period”); and
(h)Employee may not sign this Agreement until after Employee’s last day of
employment with the Company and the Agreement shall not be effective if the
Employee executes the Agreement prior to such date.





--------------------------------------------------------------------------------





4.    Protected Rights: The Parties agree and acknowledge that the release and
waiver set forth above shall not prevent Employee from participating in or
cooperating with any local, state or federal agency, including the Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board
(“NLRB”), or the Securities and Exchange Commission (“SEC”) investigation or
charge of discrimination. The Parties further agree and acknowledge that nothing
in the Agreement prevents or prohibits Employee from reporting to or filing a
charge of discrimination with a local, state or federal agency, including the
EEOC, NLRB or SEC. Employee understands that Employee has waived and released
any and all claims for money damages and equitable relief that Employee may
recover from Released Parties pursuant to the filing or prosecution of any
administrative charge against Released Parties, or any resulting civil
proceeding or lawsuit brought on his behalf for the recovery of such relief, and
which arises out of the matters that are and may be released or waived by this
Agreement. Employee also understands, however, that this Agreement does not
limit Employee’s ability to communicate with any government agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any government agency, including providing documents or other information,
without notice to the Company. This Agreement also does not limit Employee’s
right to receive an award for information provided to any government agencies.
5.    Pension Plan: This Agreement shall not affect any vested rights Employee
has under an ERISA pension benefit plan(s).
6.    Medicare: Employee affirms, covenants, and warrants Employee is not a
Medicare beneficiary and is not currently receiving, has not received in the
past, will not have received at the time of payment pursuant to this Agreement,
is not entitled to, is not eligible for, and has not applied for or sought
Social Security Disability or Medicare benefits. In the event any statement in
the preceding sentence is incorrect (for example, but not limited to, if
Employee is a Medicare beneficiary, etc.), the following sentences (i.e., the
remaining sentences of this paragraph) apply. Employee affirms, covenants, and
warrants Employee has made no claim for illness or injury against, nor is he
aware of any facts supporting any claim against, the Released Parties under
which Released Parties could be liable for medical expenses incurred by the
Employee before or after the execution of this agreement. Furthermore, Employee
is aware of no medical expenses which Medicare has paid and for which Released
Parties are or could be liable now or in the future. Employee agrees and affirms
that, to the best of Employee’s knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. Employee
will indemnify, defend, and hold Released Parties harmless from Medicare claims,
liens, damages, conditional payments, and rights to payment, if any, including
attorneys' fees, and the Employee further agrees to waive any and all future
private causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et
seq.
7.    Confidentiality and Non-Disclosure. Employee agrees and acknowledges that
the Company has developed Confidential Information (as defined below) at great
time and expense and further agrees that the Company has provided Employee with
access to Confidential Information and specialized training. Employee covenants
and agrees that, except to the extent Confidential Information becomes known to
the general public other than by breach of Employee’s obligations: (a) Employee
shall keep strictly confidential and not disclose to any person not employed by
the Company any Confidential Information; and (b) Employee shall not use for
Employee or for any other person or entity any Confidential Information.
“Confidential Information” means all confidential proprietary or business
information related to the Company’s Business that was furnished to, obtained
by, or created by Employee during Employee’s employment with the Company and
which could be used to harm or compete against the Company. Confidential
Information includes, by way of illustration, such information relating to: (a)
the Company’s formulae and processes used to calculate and negotiate prices to
be charged customers; (b) employee performance metrics and other personnel
information; (c) the Company’s customers, including customer lists, preferences,
contact information, and billing histories; (d) the Company’s finances,
including financial statements, balance sheets, sales data, forecasts, and cost
analyses; (e) the Company’s plans and projections for business opportunities for
new or developing business, including marketing concepts and business plans; (f)
the Company’s research and development activities, technical data, computer
files, and software; and (g) the Company’s operating methods, business processes
and techniques, services, products, prices, costs, service performance, and
operating results.





--------------------------------------------------------------------------------





Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order.  Except as otherwise provided by law,
Employee shall provide written notice of any such order to an authorized officer
of the Company within 24 hours of receiving such order where possible, but in
any event sufficiently in advance of making any disclosure to permit the Company
to contest the order or seek confidentiality protections, as determined in the
Company’s sole discretion.
8.    Return of Company Property. Employee agrees to immediately return to
Company all of Company’s property in Employee’s possession, regardless of the
type or medium upon which it is maintained, including, but not limited to,
employee information, customer lists, mailing lists, account information, price
lists, pricing information, any phone cards, phones, cellular phones, computers,
business plans and strategies, financial data or reports, memoranda,
correspondence, software, contract terms, compensation plans, and any other
documents pertaining to the business of the Company, or its customers or
vendors, and any other documents, writings and materials that Employee came to
possess or otherwise acquired as a result of and/or in connection with
Employee’s association with the Company. Employee further represents and
warrants that Employee has not retained any copies, electronic or otherwise, of
such property. Should Employee later find any Company property in Employee’s
possession, Employee agrees to return it immediately.
9.    Governing Law and Venue: This Agreement will be interpreted and construed
in accordance with the laws of the State of Arizona, insofar as federal law does
not control, and venue as to any dispute regarding this Agreement, or
interpretation thereof, shall be in Maricopa County, Phoenix, Arizona.
10.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid, illegal, or incapable of being enforced,
then the Parties request that such court or panel modify such provision by
“blue-penciling,” reforming or otherwise modifying the provision in order to
render such provision not invalid, illegal or incapable of being enforced and
then enforce the provision as modified. The Parties further agree that each
provision of this Agreement is severable from each other provision of this
Agreement
11.    Modification of Agreement: This Agreement shall not be modified, amended,
or terminated unless such modification, amendment, or termination is executed in
writing by the Employee, and an authorized representative of the Company.
12.    The Employee’s Representations: Employee warrants that Employee is over
the age of eighteen (18) and competent to sign this Agreement; that in signing
this Agreement Employee is not relying on any statement or representation by the
Company that is not contained in this Agreement, but is relying upon Employee’s
judgment and/or that of Employee’s legal counsel and/or tax advisor; that the
Agreement was signed knowingly and voluntarily without duress or coercion in any
form; and that Employee fully understands the same is a FULL and FINAL
SETTLEMENT of any and all claims against Released Parties which have been or
could have been asserted or on account or arising out of the Employee’s
employment relationship with the Company or the actions of any of Released
Parties. Employee further represents and certifies that Employee has been given
a fair opportunity to review the terms of this Agreement and has determined that
it is in the Employee’s best interest to enter into this Agreement.
13.    Drafting and Construction: This Agreement may not be construed in favor
of or against either the Employee or the Company (each, a “Party”) on the
grounds that said Party was less or more involved in the drafting process.
14.    Headings. Section, paragraph and other captions or headings contained in
this agreement are inserted as a matter of convenience and for reference, and in
no way define, limit, extend or otherwise describe the scope or intent of this
Agreement or any provision hereof and shall not affect in any way the meaning or
interpretation of this Agreement.
15.    Execution in Counterparts.    This Agreement may be executed in one or
more counterparts, none of which need to contain the signatures of each of the
parties hereto and each of which shall be deemed an original.





--------------------------------------------------------------------------------







ACCEPTED AND AGREED:


__________________________________    ________________________________
SIMONE REYNOLDS                    Date






CAVCO INDUSTRIES, INC.


By: ________________________________


Its: _________________________________


Date:    _________________________________



